                                                                      Case 2:20-cv-02531-RGK-SK Document 14 Filed 03/24/20 Page 1 of 2 Page ID #:45



                                                                        1 Jeffrey B. Maltzman, CA Bar No. 131758
                                                                            Edgar R. Nield, CA Bar No. 135018
                                                                        2 Gabrielle De Santis Nield, CA Bar No. 110930
                                                                            MALTZMAN & PARTNERS, P.A.
                                                                        3 681 Encinitas Boulevard, Suite 315
                                                                            Encinitas, CA 92024
                                                                        4 Telephone: (760) 942-9880
                                                                            Facsimile: (760) 942-9882
                                                                        5 jeffreym@maltzmanpartners.com
                                                                            edn@maltzmanpartners.com
                                                                        6 gabn@maltzmanpartners.com

                                                                        7 Attorneys for Defendant, PRINCESS CRUISE LINES, LTD.

                                                                        8

                                                                        9                         UNITED STATES DISTRICT COURT
                                                                       10                       CENTRAL DISTRICT OF CALIFORNIA
MALTZMAN & PARTNERS




                                                                       11 MICHAEL AUTSIN, WYONNIE                    CASE NO.: 2:20-CV-02531-DSF-RAO
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                          AUSTIN, KENNETH NICKENS and
                                                                       12 LUCILLE NICKENS,
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                                                                     DEFENDANT’S NOTICE OF
                                                                       13                                            RELATED CASES
                                   ENCINITAS, CA 92024




                                                                                         Plaintiff,
                                                                       14 vs.

                                                                       15 PRINCESS CRUISE LINES, LTD.,               Judge: Hon. Dale S. Fischer
                                                                                                                     Magistrate: Hon. Rozella A. Oliver
                                                                       16                                            Filed: 03/17/2020
                                                                                         Defendants.
                                                                       17

                                                                       18

                                                                       19
                                                                                  Please take Notice that pursuant to Local Rule 83-1.3.1 and/or 83-1.4.1 of the
                                                                       20
                                                                            Local Rules for the United States District Court, Central District of California,
                                                                       21
                                                                            Defendant PRINCESS CRUISE LINES LTD. (PRINCESS) hereby provides notice
                                                                       22
                                                                            that the instant case (caption above) is related to the Earlier Filed Related Case:
                                                                       23
                                                                            Weissberger V. Princess Cruise Lines Ltd, No. 2:20-CV-02267-RGK-SK (C.D.
                                                                       24
                                                                            Cal., filed March 3, 2020).
                                                                       25
                                                                                                       Reasons the Cases are Related
                                                                       26
                                                                                  Both Austin and Weissberger arise from a coronavirus outbreak onboard the
                                                                       27
                                                                            passenger cruise ship Grand Princess. Austin is related to the earlier filed
                                                                       28

                                                                                                                     1
                                                                            DEFENDANT’S NOTICE OF RELATED CASES                            2:20-CV-02531-DSF-RAO
                                                                      Case 2:20-cv-02531-RGK-SK Document 14 Filed 03/24/20 Page 2 of 2 Page ID #:46



                                                                        1 Weissberger case because both Complaints allege the exact same causes of action

                                                                        2 (negligence and gross negligence), against the exact same defendant (Princess

                                                                        3 Cruise Lines Ltd.), stemming from the exact same incident (coronavirus outbreak on

                                                                        4 the Grand Princess), on the exact same voyage, alleging the exact same purported

                                                                        5 “injury” (emotional distress). Neither the Plaintiffs in Austin nor Plaintiffs in the

                                                                        6 earlier filed Weissberger matter are alleged to have actually contracted the virus

                                                                        7 during their cruise. Both Complaints were filed by the same law firm and the two

                                                                        8 Complaints are verbatim identical with only the names and locations of the

                                                                        9 Plaintiffs changed.1 Both Complaints allege the exact identical set of operative facts

                                                                       10 and include the exact same prayer for relief.
MALTZMAN & PARTNERS




                                                                       11          Thus, the cases are related, based upon the same facts and invoking the same
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                       12 legal theories and the same legal claims and Defendant PRINCESS would request
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                       13 that this matter be transferred the Honorable Judge Gary Klausner who is presiding
                                   ENCINITAS, CA 92024




                                                                       14 over the Earlier Filed Case Weissberger v. Princess Cruise Lines Ltd., Case Number

                                                                       15 2:20-CV-02267-RGK-SK              (C.D. Cal., filed March 3, 2020). Accordingly,
                                                                       16 assignment to a single District Judge is likely to effect a significant saving of

                                                                       17 judicial effort and other economies and avoid inconsistent decisions.

                                                                       18

                                                                       19 DATED: March 24, 2020                        MALTZMAN & PARTNERS
                                                                       20

                                                                       21                                       By:    s/ Jeffrey B. Maltzman
                                                                       22                                              Jeffrey B. Maltzman
                                                                                                                       Edgar R. Nield
                                                                       23                                              Gabrielle De Santis Nield
                                                                       24                                              Attorneys for Defendant,
                                                                                                                       Princess Cruise Lines Ltd.
                                                                       25
                                                                            1
                                                                       26   The Austin Plaintiffs allege that they were in quarantine on shore at the time of filing, whereas
                                                                          the Weissberger Plaintiffs allege they were still onboard the ship awaiting transfer to quarantine
                                                                       27 on shore when they filed their lawsuit. This distinction is not relevant to any issue and both
                                                                          Plaintiffs were ultimately transferred to quarantine ashore.
                                                                       28

                                                                                                                           2
                                                                            DEFENDANT’S NOTICE OF RELATED CASES                                      2:20-CV-02531-DSF-RAO
